|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
VVESTERN D|ViS|ON

HOBART CORPORAT|ON, et af.,

Plaintiffs,
v_ _ Case No. 3:13»cv~115
THE DAYToN PoWER & l_lGHT JUDGE WALTER H. RlCE
COl\/lPANY, et a/.,
Defendants.

 

DEC|S|ON AND ENTRY SUSTA|NlNG PLAlNT|FFS' |VlOT|ON FOR
PART|AL SUIV|MARY JUDG|VIENT ON CERTAIN ELElVlENTS OF
CERCLA (DOC. #869); SUSTA|N|NG PLA|NT|FFS' lVlOT|ON FOR
PART|AL SU|\/I|V|ARY JUDGl\/|ENT ON NECESS|TY AND
CONS|STENCY W|TH THE NAT|ONAL CONTlNGENCY PLAN (DOC.
#871)

 

P|aintiffs, Hobart Corporation, Ke|sey-Hayes Company and NCR Corporation,
filed suit against numerous defendants under the Comprehensive Environmenta|
Response, Compensation and l_iabi|ity Act of 1980 (“CERCLA"), as amended, 42
U.S.C. § 9601 , et seq., seeking contribution for response costs incurred at the
South Dayton Dump and Landfi|| Site (”the Site").

This matter is currently before the Court on two motions for partial summary
judgment filed by Plaintiffs: ill P|aintiffs' Nlotion for Partia| Summary Judgment on
Certain E|ements of CERCLA, Doc. #869; and (2) P|aintiffs' |Vlotion for Partia|
Summary Judgment on Necessity and Consistency with the Nationa| Contingency

P|an, Doc. #871.

|. Background and Procedural History

Beginning in the early 19403, hazardous substances Were disposed of at the
South Dayton Dump and Landfi|l Site ("the Site"), located on Dryden Road in
|V|oraine, Ohio. Those hazardous substances allegedly include, but are not limited
to, ”c|eaning solvents, materials containing PCBS, chemical solvents such as
trich|oroethene {TCE), cutting oi|s, paint, paint residue, Stoddard solvents,
machine-tool Water-based coo|ants, dielectric fluids, oils and brake fluids, in liquid,
solid and/or gaseous states.” Hazardous substances from adjacent properties also
allegedly migrated through the groundwater to contaminate the Site. Doc. #636,
Page|D#8252.

Plaintiffs Hobart Corporation, Ke|sey-Hayes Company and NCR Corporation
entered into two settlement agreements With the United States Environmenta|
Protection Agency (”EPA”): (1) Administrative Sett|ement Agreement and Order on
Consent for Flemova| Action (”201 3 ASAOC”); and (2) Administrative Sett|ement
Agreement and Order on Consent for Remedial lnvestigation/Feasibi|ity Study for
Operab|e Unit 1 and Operab|e Unit 2 (”2016 ASAOC").1 These ASAOCs require
P|aintiffs to perform certain Work at the Site, including investigation, testing and
removal of the contamination.

Plaintiffs seek contribution from numerous defendants under CERCLA, 42

U.S.C. § 9613lf)(3)iB), for response costs incurred in connection With the 2013

 

1 An earlier Administrative Settlement Agreement and Order on Consent, the

2006 ASAOC, Was the subject of earlier |aWsuits.

2

and 2016 ASAOCs. At this stage of the |itigation, the Court may determine
Defendants’ liability for all of those response costs, and can equitably allocate that
liability for response costs incurred in connection with the 2013 ASAOC.
Nevertheless, until the EPA completes the Remedial lnvestigation/Feasibility Study
l”Fll/FS") required by the 2016 ASAOC, issues a Fiecord of Decision and selects an
appropriate remedy, the Court cannot equitably allocate response costs related to
the 2016 ASAOC. See Doc. #816.

On April 11, 2016, the Court issued an Omnibus Scheduling Order, Doc.
#373, establishing separate deadlines for fact discovery and expert witness
discovery. lt also established two deadlines for filing motions for summary
judgment_one ”based solely on the testimony of the fact witnesses," and another
based on fact witnesses, plus expert witness testimony.

On November 30, 2017, the Court issued a Decision and Entry ruling on
several motions for summary judgment based solely on the testimony of fact
witnesses. Doc. #814. E)<pert witness discovery has now been completed and,
based on those expert witness reports, several Defendants have filed additional
motions for summary judgment, which will later be addressed in separate judicial
filings.

This matter is currently before the Court, however, on Plaintiffs' lVlotion for
Partial Summary Judgment on Certain Elements of CEFlCLA, Doc. #869, and
Plaintiffs' l\/lotion for Partial Summary Judgment on Necessity and Consistency

with the National Contingency Plan, Doc. #871.

|l. Summary Judgment Standard

Summary judgment must be entered "against a party who fails to make a
showing sufficient to establish the existence of an element essential to that party's
case, and on which that party will bear the burden of proof at tria|." Ce/otex Corp.
v. Carretr, 477 U.S. 317, 322 (1986). The moving party always bears the initial
responsibility of informing the court of the basis for its motion, and identifying
those portions of the record which it believes demonstrate the absence of a
genuine issue of material fact. /d. at 323; see also Borettl` v. l/|//`scomb, 930 F.2d
1150, 1156 (6th Cir.1991l.

“Once the moving party has met its initial burden, the nonmoving party must
present evidence that creates a genuine issue of material fact making it necessary
to resolve the difference at tria|.” Ta//ey v. Bravo P/`t/'no Rest., Ltd., 61 F.3d 1241,
1245 (6th Cir. 1995); see also Anderson v. Lr'berty Lobby, lnc., 477 U.S. 242,
250 (1986). Once the burden of production has so shifted, the party opposing
summary judgment cannot rest on its pleadings or merely reassert its previous
allegations. lt is not sufficient to “simp|y show that there is some metaphysical
doubt as to the material facts." Matsushita E/ec. /ndus. Co. v. Zem`th Rad/'o Corp.,
475 U.S. 574, 586 (1986). Rule 56 “requires the nonmoving party to go beyond
the [unverified] pleadings“ and present some type of evidentiary material in support
of its position. Ce/otex, 477 U.S. at 324. “The plaintiff must present more than a

scintilla of evidence in support of his position; the evidence must be such that a

jury could reasonably find for the plaintiff." Mr'ch/gan Prot. & Adi/ocacy Seri/., /nc.
v. Babin, 18 F.3d 337, 341 (6th Cir. 1994).

Summary judgment shall be granted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). "Summary judgment will not lie if the dispute
about a material fact is 'genuine,’ that is, if the evidence is such that a reasonable
jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.
|n determining whether a genuine dispute of material fact exists, a court must
assume as true the evidence of the nonmoving party and draw all reasonable
inferences in favor of that party. ld. at 255. lf the parties present conflicting
evidence, a court may not decide which evidence to believe. Credibility
determinations must be left to the fact-finder. 10A Wright, lVli||er & Kane, Federa/
Practice and Procedure Civil 3d § 2726 (1998}.

ln determining whether a genuine dispute of material fact exists, a court
need only consider the materials cited by the parties. Fed. R. Civ. P. 56(c)(3). “A
district court is not . . . obligated to wade through and search the entire record for
some specific facts that might support the nonmoving party’s claim.” lnz‘erf-'i’oya/
Corp. v. Sponse//er, 889 F.2d 108, 111 (6th Cir. 1989), cert denied, 494 U.S.
1091 (1990). lf it so chooses, however, the court may also consider other

materials in the record. Fed. Fi. Civ. P. 56(0)(3).

i||. Relevant CERCLA Law

Plaintiffs seek to recover contribution costs under §113(f)(3)(B) of CERCLA.
That subsection provides that ”[a] person who has resolved its liability to the
United States or a State for some or all of a response action or for some or all of
the costs of such action in an administrative or judicially approved settlement may
seek contribution from any person who is not party to a settlement referred to in
paragraph (2)." 42 U.S.C. § 9613(f)i3)(B).

A plaintiff seeking contribution under §1 13(f) must prove the same elements
as a plaintiff seeking cost recovery under 42 U.S.C. § 9607la). Ka/amazoo Fiii/er
Studj/ Grou,o i/. Menasha Cor,o., 228 F.3d 648, 653 (6th Cir. 2000). Those
elements are as follows:

(1) the property is a "faci|ity"; (2) there has been a "release" or
"threatened release" of a hazardous substance; (3) the release has
caused the plaintiff to incur "necessary costs of response" that are
"consistent" with the NCP; and {4} the defendant is in one of four
categories of potentially responsible parties.

Reg'/ AirporrAuth. of Louisvf//e i/. LFG, LLC, 460 F.3d 697, 703 (6th Cir. 2006).2

The ”NCP,” or National Contingency Plan, is a regulation promulgated by the EPA.

 

2 The four categories of potentially responsible parties include:

(1) the owner and operator of a vessel or a facility,

(2) any person who at the time of disposal of any hazardous
substance owned or operated any facility at which such hazardous
substances were disposed of,

(3) any person who by contract, agreement, or otherwise arranged for
disposal or treatment, or arranged with a transporter for transport
for disposal or treatment, of hazardous substances owned or
possessed by such person, by any other party or entity, at any

6

lV. Plaintiffs' Motion for Partial Summary Judgment on Certain Elements of
CERCLA lDoc. #869)

Plaintiffs seek partial summary judgment with respect to the following
elements of their CERCLA claim:

o Each of the Defendants remaining for trial is a ”person” within the
meaning of 42 U.S.C. § 9601{21);

o the Site is a ”faci|ity” within the meaning of 42 U.S.C. § 9601 (9);

0 there has been a releaser within the meaning of 42 U.S.C.
§ 9601 (22), or threatened release, of hazardous substances, within
the meaning of 42 U.S.C. § 9601{14), from the Site; and

o the release of hazardous substances from the Site has caused the

incurrence of costs of response, within the meaning of 42 U.S.C.
§ 9601(25).

Plaintiffs note that Fed. R. Civ. P. 56{a), as amended in 2010, specifically
permits a party to move for summary judgment on part of a claim or defense.
They maintain that there is no genuine issue of material fact with respect to any of
these four foundational elements of a CERCLA claim. Plaintiffs contend that
sustaining the motion will save judicial resources by eliminating the need for

presentation of evidence and for certain findings of fact and conclusions of law.

 

facility or incineration vessel owned or operated by another party
or entity and containing such hazardous substances, and

i4) any person who accepts or accepted any hazardous substances
for transport to disposal or treatment facilities, incineration vessels
or sites selected by such person, from which there is a release, or
a threatened release which causes the incurrence of response
costs, of a hazardous substancel

42 U.S.C. § 9607(&).

Defendants Waste |Vlanagement of Ohio, lnc.; Cox i\/iedia Group Ohio, lnc.;
Valley Asphalt Corporation; The Sherwin»Williams Company; Pharmacia, LLC;
Bridgestone Americas Tire Operations, LLC; Conagra Grocery Products Company
and The Dayton Power & Light Company all oppose Plaintiffs' l\/lotion. See Docs.
##904, 919, 921, 922, 923, 926, 929, 931. However, they do not argue that
genuine issues of material fact preclude summary judgment on any of the issues
identified by Plaintiffs.

lnstead, citing several cases that pre-date the 2010 amendment to Rule
56(a), Defendants argue that it is improper to seek summary judgment on
constituent parts of a single claim for relief. Defendants also argue that, because
the elements on which Plaintiffs seek summary judgment are intertwined with
numerous other issues, sustaining Plaintiffs' motion will not materially reduce the
length of trial and may inadvertently decide merits issues. Defendants therefore
suggest that these matters are better addressed in the form of trial stipulations to
be included in the Joint Final Pretrial Order.

Plaintiffs, however, argue that it would be improper for the Court to deny
the l\/lotion for Partial Summary Judgment based on the mere possibility that
Defendants may later agree to stipulate to certain elements of the CERCLA claim.3

l\/loreover, Fed. R. Civ. P. 56(a) now explicitly permits a party to move for

 

3 Plaintiffs note that prior to filing this motion, they asked Defendants to stipulate
to the same, but Defendants refused to do so. Defendants complain that Plaintiffs
gave them just a few days to accede to the demand prior to filing the motion.

8

summary judgment on part of a claim or defense. The Ru|e further provides that
”[t]he court sli‘.».al'lr grant summary judgment if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56{a) (emphasis added). The Court finds that
Plaintiffs have satisfied this burden.

A. “Persons" Within the Meaning of 42 U.S.C. § 9601 (21)

CERCLA defines a ”person” as ”an individua|, firm, corporation, association,
partnership, consortium, joint venture, commercial entity, United States
Government, State, municipality, commission, political subdivision of a State, or
any interstate body." 42 U.S.C. § 9601{21).

Plaintiffs note that Defendants ConAgra Grocery Products, LLC; Cox |Vledia
Group Ohio, lnc.; The Dayton Power & Light Co.; Frank|in lron and Nletai
Corporation; Pharmacia, LLC; The Sherwin-Wiliiams Company; Valley Asphalt
Corporation and Waste l\/|anagement of Ohio, lnc., have each admitted that they
fall within the statutory definition of ”person." lV|oreover, no Defendant has
presented any evidence to the contrary.

Given the absence of any genuine issue of material fact, the Court finds that
Plaintiffs are entitled to summary judgment On this issue. Each of these
Defendants is deemed to be a "person” within the meaning of 42 U.S.C.

§9601(21).

B. ”Faci|ity” Within the Meaning of 42 U.S.C. § 9601 (9)

Plaintiffs also seek summary judgment on the question of whether the South
Dayton Dump and Landfill Site is a "facility” within the meaning of CERCLA. A
”facility” includes a ”landfill.” 42 U.S.C. § 9601{9)(A). it also includes ”any site
or area where a hazardous substance has been deposited, stored, disposed of, or
placed, or otherwise come to be |ocated." 42 U.S.C. § 9601 (9}(B).

Plaintiffs maintain that, as a former landfillr the Site satisfies subsection (A)
of the definition and, as an area where hazardous substances were disposed of and
later found, the Site also satisfies subsection (B). Again, Defendants have
presented absolutely no evidence to the contrary. Accordingly, the Court finds
that Plaintiffs are also entitled to summary judgment on this issue. The Site is
deemed to be a ”facility” within the meaning of 42 U.S.C. § 9601(9).

C. ”Re|ease,” Within the Meaning of 42 U.S.C. § 9601(22), of
Hazardous Substances

Plaintiffs next seek summary judgment on the question of whether there has
been a "release" or "threatened release” of hazardous substances from the facility.
CERCLA defines a "release" as ”any spilling, |eaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the
environment (including the abandonment or discarding or barrels, containers, and
other closed receptacles containing any hazardous substance or pollutant or

Contaminant). . . ” 42 U.S.C. § 9601(22).

10

Plaintiffs note that, in the 2013 ASAOC, the EPA specifically found that
there had been an actual or threatened "release" of hazardous substances from the
facility, as defined by § 9601(22). Doc. #1-1, PagelD#35. Again, Defendants
have presented no evidence to the contrary. Accordingly, the Court finds that
Plaintiffs are entitled to summary judgment on the question of whether there has
been a "release" or "threatened release” of hazardous substances from the facility
as defined in 42 U.S.C. § 9601(22).

D. ”Costs of Response” Within the Meaning of 42 U.S.C. § 9601 (25)

Finally, Plaintiffs seek summary judgment on the question of whether the
release or threatened release of hazardous substances from the facility has caused
the incurrence of ”response costs," as that term is defined by CERCLA. "The
terms ‘respond’ or ’response' means remove, removal, remedyr and remedial
action; all such terms (including 'removal' and 'remedial action’) include
enforcement activities related thereto.” 42 U.S.C. § 9601 (25) (footnotes omittedl.

The 2013 ASAOC classifies this as a ”Removal Action," in which the EPA
had already incurred $85,968.57 in Past Response Costs. Doc. #1-1,
Page|D##28, 48. |n addition, according to Stephen Guig|ey, the environmental
consultant performing vapor intrusion removal work at the Site, Plaintiffs have
spent over $1.1 million in responding to vapor intrusion at the Site, and owe the
EPA over $450,000 in oversight costs for the vapor intrusion mitigation. Doc.

#869-3, Page|D##24228-29.

ll

Defendants have failed to present any evidence that would create a genuine
issue of material fact as to whether the release or threatened release of hazardous
substances at the Site caused the incurrence of these ”response costs,” as that
term is defined by CERCLA. According|y, the Court finds that Plaintiffs are entitled
to summary judgment on this issue also.

For the reasons set forth above, the Court SUSTA|NS Plaintiffs' l\/lotion for

Partial Summary Judgment on Certain Elements of CERCLA, Doc. #869.

V. Plaintiffs' Motion for Partial Summary Judgment on Necessity and
Consistency with the National Contingency P|an (Doc. #871)

Plaintiffs have also moved for summary judgment on their claim that
approximately $1.57 million in response costs already incurred in complying with
the 2013 ASAOC were ”necessary” and ”consistent with the national contingency
plan,” or ”NCP." See 42 U.S.C. § 9607(a)(4)i8). The motion encompasses only
the $1,121,878 in vapor mitigation costs that Plaintiffs spent through the end of
2017, and the $452,000 in EPA oversight costs for vapor intrusion mitigation at
the Site through ..luly 28, 2017, which Plaintiffs are obligated to pay.4 These

response costs are documented in the Declaration of Stephen Ouig|ey, General

 

4 Even though Plaintiffs continue to incur response costs in connection with the
2013 ASAOC, they do not currently seek summary judgment on the question of
whether these additional costs are ”necessary" or ”consistent with the NCP.” Nor
do they seek summary judgment on this issue with respect to any costs incurred in
connection with the 2016 ASAOC.

12

l\/lanager for GHD, lnc., Plaintiffs' environmental manager at the Site. Doc. #871-
2, Page|D##24660-61.

Response costs are "necessary” if they are ”incurred in response to a threat
to human health or the environment.” Beg'/ AirportAuth. of Louisvi//e v. LFG,
l_i'_C, 460 F.3d 697, 703 (6th Cir. 2006). |n the 2013 ASAOC, the EPA
specifically found that the removal action ”is necessary to protect the public
health, welfare, or the environment.” Doc. #1-1, Page|D#38. Plaintiffs maintain
that there is no genuine dispute that the response costs they incurred were
"necessary” within the meaning of 42 U.S.C. § 9607(a)l4llB). Doc. #871-2,
Page|D#2466‘l.

Plaintiffs also argue that there is no genuine dispute that these particular
costs are ”consistent with the NCP.” ”A response action is ‘consistent with the
NCP’ if the action is in ‘substantiai compliance' with 40 C.F.Fi. § 300.700(c)(5)-
(6), and results in a 'CERCLA-qua|ity cleanup.'” /TT lndus. v. Borgl/l/arner, lnc.,
700 F. Supp. 2d 848, 880 lW.D. |Vlich. 2010) (quoting 40 C.F.R. § 300.700
(c)l3)li)). Federal regulations provide that "[a]ny response action carried out in
compliance with the terms of an order issued by EPA pursuant to section 106 of
CERCLA, or a consent decree entered into pursuant to section 122 of CERCLA,
will be considered 'consistent with the NCP.'” 40 C.F.R. § 300.700 (c)(3){ii).

The 2013 ASAOC ”constitutes an administration settlement for purposes of
Section[] . . . 122(h)(4l of CERCLA.” Doc. #1-1, PagelD#58. Moreover, the 2013

ASAOC states that ”[t]he removal action required by this Settlement Agreement . .

13

., if carried out in compliance with the terms of this Settlement Agreement, will be
consistent with the NCP, as provided in Section 300.700(0)(3)(ii) of the NCP.” ld,
at PagelD##38-39. Plaintiffs further argue that, because their response costs were
incurred in connection with the 2013 ASAOC, there is an ”irrebuttable
presumption" that the response action is consistent with the NCP. ITT /ndus., 700
F. Supp. 2d at 880 (quoting Morr/'son Enters. v. McShares, lnc., 302 F.3d 1127r
1136-37 (10th Cir. 2002)).

Defendants Valley Aspha|t; Waste l\/lanagement of Ohio, lnc.; Cox |Vledia
Group; The Sherwin-Williams Company; Pharmacia, LLC; Bridgestone Americas
Tire Operations, LLC; The Dayton Power & Light Company and Conagra Grocery
Products Company, LLC, all oppose Plaintiffs' motion for partial summary judgment
on this issue. Docs. ##900, 905, 918, 920, 924, 925, 927, 930. They raise
numerous objections, none of which has merit.

Defendants again argue that it is improper to seek summary judgment on
something less than an entire claim. The Court again rejects this argument, given
that the amendments to Fed. R. Civ. P. 56(a) now allow summary judgment on
part of a claim. Defendants also again suggest that these issues are better suited
for a trial stipulation; however, Plaintiffs note that, thus far, Defendants have
refused to enter into such a stipulaticn.

Defendant Pharmacia, LLC, argues that it is premature for the Court to
decide whether particular response costs are “necessary” and ”consistent with the

NCP.” lt maintains that this issue is relevant only to the question of whether the

14

costs are ultimately recoverable under CERCLA, and is not element of a prima facie
case of CERCLA liability.
Ouoting Conta/`ner,oort Group, lnc. v. Amerlcan Financlal Group, lnc., 128

F. Supp. 2d 470r 481 lS.D. Ohio 2001), Pharmacia argues that this issue is better
left for the ”contribution or damages phase of trial.” lt contends that Defendants
should not need to address the issues of ”necessity” or "consistency with the
NCP” until the Court has determined which Defendants are liab|e. Pharmacia
suggests that, if Defendants are forced to argue over prospective damages now, it
may create an unwaivab|e conflict of interest, or have a preclusive effect on
Defendants' ability to challenge whether costs incurred in connection with the
2016 ASAOC are necessary and consistent with the NCP.

Plaintiffs deny that summary judgment on these issues would be premature.
They correctly point out that, although the Court has agreed to stay equitable
allocation of response costs related to the 2016 ASAOC, the same is not true with
respect to costs related to the 2013 ASAOC. That will take place during the
upcoming trial. See Doc. #816. Before equitably allocating costs incurred in
connection with the 2013 ASAOC, the Court must determine whether those costs
are ”necessary" and “consistent with the NCP.” See Reg'lA/'rportAut/?. of
l.oulsi/ille, 460 F.3d at 703 (listing elements of CERCLA claim).

Accordingly, the Court does not find Plaintiffs' motion to be premature. Nor
does the Court share Pharmacia's concern about a conflict of interest or the

preclusive effect of such a ruling on Defendants' ability to challenge the

15

recoverability of costs incurred in connection with the 2016 ASAOC. This is
particularly true given the fact that Plaintiffs' motion for summary judgment is
clearly limited in scope to certain response costs incurred in connection with the
2013 ASAOC.

Defendant Cox lVledia also argues that, because Plaintiffs will continue to
accrue costs associated with the 2013 ASAOC, any determination that costs
incurred through a particular date are necessary and consistent with the NCP
would be a waste of judicial resources. Not necessari|y. The Court's analysis
concerning whether these particular response costs are ”necessary” and
”consistent with the NCP” undoubtedly will be useful in determining whether other
response costs incurred in connection with the 2013 ASOAC are ”necessary" and
”consistent with the NCP.” |n addition, a ruling on Plaintiffs' motion for summary
judgment with respect to a portion of the response costs may help to facilitate
settlement of these claims.

These preliminary concerns having been addressed, the Court then turns to
the question of whether Defendants have presented sufficient evidence to create a
genuine issue of material fact as to whether the costs at issue are ”necessary" and
”consistent with the NCP.” Defendants have presented several arguments, but
none precludes summary judgment.

Defendant Cox Nledia Group Ohio, lnc., first argues that there is a genuine
issue of material fact as to whether Plaintiffs are entitled to the irrebuttable

presumption of consistency with the NCP. lt notes that, in AllledS/gnal, lnc. v.

16

Amcast lnternatlonal Corp,, 177 F. Supp. 2d 713 (S.D. Ohio 2001), this court, in
determining that the plaintiff’s response costs were consistent with the NCP,
noted that the activities were conducted under the ”close direction and supervision
by the EPA and OEPA . . . of every step taken by the Plaintiff and its contractor.”
ld. at 742. Cox Media argues that, because Plaintiffs have failed to establish a
similar level of oversight by the EPA in this case, they are not entitled to the
irrebuttable presumption.

The Court rejects this argument. As previously noted, the regulation at
issue provides that ”[a]ny response action carried out in compliance with the terms
of . . . a consent decree entered into pursuant to section 122 of CERCLA, will be
considered ‘consistent with the NCP.’” 40 C.F.Fl. § 300.700 (c)(3l(iil. This
regulation does not require a certain level of EPA oversight before a response
action is deemed consistent with the NCP. l\/loreoverr as Plaintiffs point out, the
presumption of consistency would not be irrebuttable if a Defendant could defeat it
with a showing that the EPA's oversight was not as stringent as it Could have
been.

Defendant Valley Asphalt seeks to limit the scope of the presumption of
consistency. lt argues that Plaintiffs are not entitled to any presumption that the
costs incurred prior to Aprll 5, 2073, the effective date of the 2013 ASAOC, are
consistent with the NCP. Stephen Quigley noted that Plaintiffs began to incur
costs as early as January of 2013, in anticipation of the execution of the 2013

ASOAC. Doc. #871-2, PagelD#24661. These pre-ASAOC costs are included in

17

Ouigley's total of the costs incurred through 2017, on which Plaintiffs now seek
summary judgment. Doc. #900-2, PagelDll30884.5

Valley Asphalt argues that, as a matter of |ogic, pre-ASAOC costs cannot be
deemed to have been taken ”pursuant to" that consent order, and therefore cannot
automatically be deemed consistent with the NCP. The Court disagrees. Nothing
in the regulations prevents a finding that response costs incurred prior to the
effective date of the ASAOC were carried out "in compliance with" the terms of
that order, such that the action may be deemed ”consistent with the NCP.”

As Plaintiffs note, the regulations provide only that the response action must
be carried out "in compliance with" the terms of the order. 40 C.F.R. § 300.700
(c)(3}(ii). As Stephen Ouigley explained at his deposition, parties to a consent
order typically know, during the course of negotiationsr what is going to be
required by the EPA, and frequently begin work in anticipation of the formal signing
of the order. Doc. #951, PagelD#35580. Ouigley has stated that Plaintiffs began

to incur response costs in January of 2013 ”in anticipation that the ASAOC would

 

5 The Court rejects The Dayton Power and Light Company's argument that James
Campbell, Plaintiffs' 30(b)l6) witness, testified that Plaintiffs are not seeking
recovery for any costs associated with work conducted prior to Apri| 5, 2013. |n
discussing the response costs being sought by Plaintiffs, Campbel| testified that he
had ”simplified” the table. He explained that Plaintiffs were not claiming costs for
work conducted under the 2006 ASAOC. He further explained that work done
early in 2013, although prior to the effective date of the 2013 ASAOC, ”is clearly
being done under the plan required by the new order." Doc. #951,
Page|D#35580.

18

be signed" and that all of the work ”was carried out in compliance with the terms
of the 2013 ASAOC." Doc. #871-2, PagelD#24661.

Given that Defendants have offered no evidence to the contrary, the Court
finds that Plaintiffs are entitled to summary judgment on the question of whether
the response costs at issue, some of which were incurred prior to the effective
date of the 2013 ASAOC, are consistent with the NCP.

The final argument concerns the sufficiency of Plaintiffs' documentation of
the $1,121,878 in response costs. Ouigley's Declaration states that, ”[a]s set
forth in Table 1 of the 2018 report, Plaintiffs spent $1,121,878 through the end of
2017 on vapor intrusion mitigation at the Site.” Doc. #871-2, PagelD#24660.

”Table 1" breaks this total down as follows:

Costs from 01/01/2013 - 01/01/2016 $870,000
2016 l\llonitoring $ 88,307
2017 Vl SSDS upgrades $111,324
2017 monitoring and maintenance $ 52,247

ld. at PagelD#24675.

Cox l\/ledia notes that Table 1 is entitled "Estimated Vapor intrusion Costs,”
and lists ”best case” and ”worst case” scenarios. The Court notes, however, that
Table 1 includes both the past response costs listed above and future response
costs. Although the future response cost estimates vary between the ”best case”
and ”worst case” scenarios, the past response costs remain constant.
According|y, the Court rejects Cox l\/|edia’s suggestion that Plaintiffs have no

definitive total of past response costs. The Court also rejects Cox |\lledia’s

19

argument that additional detail is needed. As Plaintiffs point out, Defendants have
had ample opportunity to examine Plaintiffs' response costs and to depose Ouigley
on this topic.
ln short, Defendants have presented no evidence that would create a
genuine issue of material fact concerning whether the response costs at issue were
necessary and consistent with the NCP. Based on the foregoing, the Court
SUSTA|NS Plaintiffs' lVlotion for Summary Judgment on Necessity and Consistency
with the NCP, Doc. #871, and finds that the following costs incurred in connection
with the 2013 ASAOC were ”necessary” and ”consistent with the NCP":
o $1,121,878 in vapor mitigation costs that Plaintiffs spent
through the end of 2017; and
0 $452,000 in EPA oversight costs for vapor intrusion
mitigation at the Site through July 28, 2017.
V|. Conclusion
For the reasons stated above, the Court SUSTA|NS Plaintiffs' lVlotion for
Partial Summary Judgment on Certain Elements of CERCLA, Doc. #869. The

Court also SUSTA|NS Plaintiffs' l\llotion for Partial Summary Judgment on

Necessity and Consistency with the National Contingency P|an, Doc. #871.

Date: April 19, 2019 %»”(Q

WALTER H. R|CE
UN|TED STATES DlSTFllCT JUDGE

20

